Citation Nr: 1004170	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 
with various periods of Army National Guard service 
thereafter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part denied 
entitlement to service connection for right knee ligament and 
tendon condition.  A March 2006 statement of the case 
clarified that the issue denied in the December 2005 rating 
decision was service connection for left knee ligament and 
tendon condition and all treatment records and evidence 
submitted pertains to the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA) or injury incurred 
or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 
38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.  Id.  

Treatment records from McWethy Troop Medical Clinic at Fort 
Sam in Houston, Texas, reveal that the Veteran received 
treatment for a left knee injury from March to April 1987.  

The Veteran's active duty service in the U.S. Army from July 
1974 to July 1977 has been confirmed.  He reported to a 
December 2005 VA examiner that he served with the Army 
National Guard from 1983 to 2001.  However, the Veteran's 
periods of ACDUTRA while serving in the Army National Guard 
has not been verified.

In order to determine if the Veteran incurred a left knee 
condition during qualifying service, his periods of ACDUTRA 
and INACDUTRA must be verified.

In addition, the Veteran was provided a VA examination in 
September 2005, where left ligament and tendon condition was 
diagnosed.  The Veteran's reported medical history was noted, 
including service treatment records which showed a diagnosis 
of bursitis and possible hyperextension injury, stated that 
the condition was 95 percent resolved, and stated the Veteran 
could return to full duty in two weeks.  The examiner 
concluded that the left knee ligament and tendon condition 
was not caused by or the result of service because the 
service treatment records indicated bursitis was diagnosed 
and had completely resolved.  The examiner did not discuss 
the Veteran's reports and relied upon the service treatment 
records.

However, a link between a current disability and service can 
be established by a continuity of symptomatology, and 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Brown, 10 Vet. 
App. 495, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

The Veteran stated in the April 2006, substantive appeal, VA 
Form 9, that he had sustained a hyperextension injury to his 
left knee in service and was offered treatment for any injury 
to damaged tendons or ligaments.  He opted out of treatment, 
and his left knee condition had progressively gotten worse.  
The VA examiner did not have the opportunity to consider this 
statement.

The United Sates Court of Appeals for Veterans Claims has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all 
of the Veteran's periods of ACDUTRA and 
INACDUTRA in the Army National Guard, and 
especially to verify the Veteran's status in 
March and April 1987.  

2.  Then, the claims file should be 
forwarded to the examiner who conducted the 
September 2005 examination to determine 
whether any current left knee condition is 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

After considering the Veteran's statements 
and history of symptoms and treatment, the 
examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
any current left knee condition had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
was aggravated (underwent an increase in 
underlying disability) in service. 

The rationale for all opinions expressed 
should also be provided.  In rendering these 
opinions, the examiner should consider the 
Veteran's reports of his history.

If the examiner who provided the September 
2005 examination is not available, another 
VA orthopedic examiner should review the 
Veteran's statements and claims folder and 
provide the requested opinions.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case, before the claims file is returned 
to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


